           Case 1:17-cv-01233-MHS Document 18 Filed 07/29/20 Page 1 of 1




            In the United States Court of Federal Claims
                                       No. 17-1233C

                                   (Filed: July 29, 2020)

                                             )
 HEALTHYCT, INC.,                            )
                                             )
                    Plaintiff,               )
                                             )
            v.                               )
                                             )
 THE UNITED STATES,                          )
                                             )
                   Defendant.                )
                                             )

                                          ORDER

      On July 10, 2020, the parties filed a stipulation for entry of judgment in the
above-captioned matter. ECF No. 17. Accordingly, the Clerk shall:

       •    enter judgment in favor of Plaintiff HealthyCT, Inc. (“HealthyCT”), in the
            amount of $41,692,765.44 on Count I of the Complaint;

       •    enter judgment in favor of the United States in the amount of $6,288,077.70.

       The parties have agreed that “[t]he judgment in favor of the United States shall
be paid through deduction from the amount owed under this judgment to HealthyCT
upon submission of the judgments to the Judgment Fund” and that, accordingly, “[t]he
net amount payable by the United States to HealthyCT pursuant to this judgment is
$35,404,687.74.” ECF No. 17 at ¶ 10.

       The Court further orders that, pursuant to the parties’ joint request, Counts II-VI
of the Complaint are DISMISSED with prejudice. Each side shall bear its own costs.

       It is so ORDERED.

                                                  s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge
